KITCHENS, JUSTICE,
SPECIALLY CONCURRING:
¶ 82. I fully join the well-reasoned decision of my colleagues, Presiding Justice Dickinson and Justice King. I write solely for the purpose of renewing my objection to the continued use by the trial courts of this State of a jury instruction which im-permissibly informs juries that guilt may be inferred from circumstantial evidence of ■flight. This practice, in effect, relieves the State of its burden of proving, beyond a reasonable doubt, every material element of the crime charged. In my view, its use is per se reversible error, and I continue to advocate its abolition. See Drummer v. State, 167 So.3d 1180, 1199 (Miss. 2015) (Kitchens, J, dissenting from part II).
DICKINSON, P.J., AND KING, J, JOIN THIS OPINION.